04/21/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0044


                                      DA 22-0044
                                   _________________

 IN RE THE MARRIAGE OF:

 KALYN MARIE BRIGGS,

              Petitioner and Appellee,
                                                                      ORDER
       and

 EDWARD LaMONT BRIGGS, SR.,

              Respondent and Appellant.
                                _________________

       The record was filed for purposes of this appeal on March 14, 2022. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than May 23, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Edward LaMont Briggs, Sr.,
and to all counsel of record.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    April 21 2022